Case 6:19-cr-00038-JDK-JDL Document 30 Filed 07/17/20 Page 1 of 2 PageID #: 79



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                                                 § CASE NUMBER 6:19-CR-0038-JDK
 v.                                              §
                                                 §
                                                 §
 VICTOR HUGO BARRIOS                             §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
                OF FACT AND RECOMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Victor Hugo Barrios’ plea of guilty to

Count One with a violation of Title 8 U.S.C. § 1326(a) and (b) (1) – Illegal Reentry Following

Removal.

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s

guilty plea. The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed July 15, 2020, are hereby ADOPTED.

       It is furthered ORDERED that the Defendant’s guilty plea is accepted and approved

by the Court. Further, the Plea Agreement is approved by the Court, conditioned upon a

review of the presentence report
Case 6:19-cr-00038-JDK-JDL Document 30 Filed 07/17/20 Page 2 of 2 PageID #: 80



       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Finally, the Plea Agreement is approved by the Court, conditioned upon a review of

the presentence report.

       So ORDERED and SIGNED this 17th day of July, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE
